DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-10 and 13-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
A thermocouple assembly for use with an electrode, comprising an electrically insulating tubular element; and a sealed air gap, defined by the thermally conductive material and the interior diameter of the tubular element, between adjacent temperature sensors that thermally insulates each of the plurality of temperature sensors, the thermocouple assembly being disposed within a longitudinal bore, the bore contained completely within a sidewall of an electrode (claim 1).
A method for forming a thermocouple assembly, comprising sealing each of the plurality of temperature sensors within the electrically insulating tubular element with a thermally conductive material; and defining a sealed air gap between adjacent temperature sensors with the thermally conductive material and the interior diameter of the tubular element that thermally insulates each of the plurality of temperature sensors, the thermocouple assembly being disposed within a longitudinal bore, the bore contained completely within a sidewall of an electrode (claim 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/10/21